United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit                     April 27, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 04-60753



                             ELIZABETH GOMEZ,

                                                              Petitioner,

                                   VERSUS


                         ALBERTO R. GONZALES,
                   UNITED STATES ATTORNEY GENERAL,

                                                              Respondent.



               Petition for Review of an Order of the
                     Board of Immigration Appeals
                              (A96-103-766)


Before REAVLEY, JOLLY, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Elizabeth Gomez, a native and citizen of Gambia, petitions

this Court for review of an order of the Board of Immigration

Appeals (“BIA”), dismissing her appeal and affirming an immigration

judge’s   (“IJ”)    denial    of   Gomez’s    application   for     asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The IJ concluded that although Gomez had been subjected to

beatings and harassment by her uncle, the incidents she relayed

were sporadic in nature over a period of years and resulted from

family relationship, not from her conversion from Islam to the

Church of Jesus Christ of Latter Day Saints.     Accordingly, the IJ

determined that Gomez failed to demonstrate that she had suffered

past persecution based on her race, religion, or social group and

failed to establish a well-founded fear of future persecution.    In

dismissing Gomez’s appeal and affirming the IJ, the BIA concluded

that Gomez failed to show past persecution in Gambia and failed to

demonstrate a well-founded fear of persecution based on a protected

ground under the Immigration and Nationality Act, 8 U.S.C. § 1158,

if she were to return to Gambia.       The BIA also determined Gomez

failed to establish grounds for withholding of removal or relief

under the CAT.

     We review the BIA’s legal conclusions de novo and findings of

fact for substantial evidence.   Lopez-Gomez v. Ashcroft, 263 F.3d
442, 444 (5th Cir. 2001).     “The substantial evidence standard

requires only that the BIA’s decision be supported by record

evidence and be substantially reasonable.” Omagah v. Ashcroft, 288
F.3d 254, 258 (5th Cir. 2002).       Under this standard, this Court

will reverse the BIA’s decision only if evidence compels the

contrary conclusion.   See Chun v. INS, 40 F.3d 76, 78 (5th Cir.

1994).


                                 2
     After a thorough review of the briefs, the parties’ oral

arguments, and the record on appeal, we cannot conclude that the

evidence   compels   a   conclusion       contrary   to   that   of   the   BIA.

Accordingly, we deny Gomez’s petition for review essentially for

the reasons provided by the BIA.

PETITION FOR REVIEW DENIED.




                                      3